DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2022 has been entered.
 Response to Arguments
As a result of applicant’s amendments made to claims 1, 9, and 17 in the claims filed November 3, 2022, the previous rejections of those claims are withdrawn.  However, upon further consideration, a new rejection is made of those claims, and the claims that depend therefrom, under 35 USC 103 using a combination of  Ishida (JPH0821849A) as applied in the previous Office action, in combination with newly discovered reference JP 2009-288217 A to Sakai with discloses the rotation of a laser diode as will be discussed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As for claim 29, the claim recites that the laser beam profile is expanded from 1.5 to 10 times its initial length.  However, it is unclear what structure is associated with the particular function claimed.  Is the laser beam profile expanded as a result of rotation of the laser emitter?  Is it expanded using cylindrical lenses?  Is it expanded by some other means?  As no particular structure is claimed to accomplish the claimed function, the claim is rejected as indefinite.  See MPSP 2173.05(g).
	As for claim 30, the claim recites that the laser beam profile may be expanded in a single dimension.  However, it is unclear what structure is associated with the particular function claimed.  What expands the laser beam profile?  Is it cylindrical lenses?  Is it the rotation of the laser emitter?  Some other means?  As no particular structure is claimed to accomplish the claimed function, the claim is rejected as indefinite.  See MPEP 2173.05(g).
	Further regarding claim 30, the use of the phrase “may be” in the limitation “wherein the laser beam profile may be expanded in a single dimension” further renders the claim indefinite, as it is unclear whether the laser beam profile is actually has to be expanded in a single dimension, or if the profile only needs to be able to be expanded in a single dimension. 
	As for claim 31, the claim recites that the laser beam profile may be expanded in more than one dimension.  However, it is unclear what structure is associated with the particular function claimed.  What expands the laser beam profile?  Is it a pair of perpendicularly arranged cylindrical lenses?  Is it the rotation of the laser emitter?  Some other lens or means?  As no particular structure is claimed to accomplish the claimed function, the claim is rejected as indefinite.  See MPEP 2173.05(g).
	Further regarding claim 31, while written description support exists for expanding the beam profile in more than one dimension, it is unclear how the beam profile is actually expanded in more than one dimension in view of the instant specification.  A cylindrical lens is known to one having ordinary skill in the art to focus light into a line instead of a point.  This focusing happens by focusing the light passing through the lens into a line parallel to the intersection of the surface of the lens and a plane tangent to it along the cylinder’s axis.  In this case, how would a single cylindrical lens 508 as set forth in the instant specification expand a laser beam profile in more than one dimension?  Two lenses arranged perpendicularly to each other could be used to expand the laser beam profile in more than one dimension, but it is not clear how a single lens could perform such a function.
Further regarding claim 31, the use of the phrase “may be” in the limitation “wherein the laser beam profile may be expanded in more than one dimension” further renders the claim indefinite, as it is unclear whether the laser beam profile is actually has to be expanded in more than one dimension, or if the profile only needs to be able to be expanded in multiple dimensions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (JPH0821849A) in view of Sakai (JP 2009-288217 A).
Regarding claim 1, Ishida (Figs. 1a-1c) discloses a laser interferometry system comprising: a laser emitter 5 configured to emit a laser beam (see paragraph 0020); a beam splitter 9 configured to split the emitted laser beam into a first split beam directed towards a single deflector 10 and a second split beam (see Fig. 1a), wherein the first split beam comprises a first beam diameter and a second beam diameter, the first beam diameter being greater than the second beam diameter (see paragraph 0018, which teaches that light from laser 5 will pass through cylindrical lenses 12, 13, which will generate light having an elliptical shape, meaning the beam has light of a first diameter which is greater than a second diameter; see also paragraph 0020, which shows that when light is split by beam splitter 9, it will generate the first split beam), and the second split beam comprises a third beam diameter and a fourth beam diameter, the third split beam diameter being greater than the fourth beam diameter (see paragraph 0018, which teaches that light from laser 5 will pass through cylindrical lenses 12, 13, which will generate light having an elliptical shape, meaning the beam has light of a first diameter which is greater than a second diameter; see also paragraph 0020, which shows that when light is split by beam splitter 9, it will generate the second split beam); and the single deflector configured to deflect the first split beam to intersect with the second split beam (see Fig. 1a and paragraph 0020), wherein the first beam diameter and the third beam diameter are parallel (see Figs. 1a and 1c – given the reflection of the first split beam off beam splitter 9 and the single deflector 10, the first beam diameter and the third beam diameters will be parallel when they reach the object being measured).
Ishida, however, fails to disclose that the laser emitter is a rotated laser diode having a rotated laser beam profile.
Sakai discloses a device for measuring characteristics of light.  This device can be employed as an interferometer (see the second full paragraph of page 9 of the provided English translation).  Here, light source 2 (see Fig. 1) is a laser diode (see the last paragraph of page 4) that can be rotated about an optical axis so that the pattern of light emitted from the diode has a desired outcome (see the next to last paragraph of page 8).  Because the light intensity distribution of the laser diode is known to be elliptical (see the first full paragraph of page 2), this means that when the laser diode of Sakai is rotated, the laser beam profile is also rotated.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the laser emitter of Ishida with the rotatable laser diode of Sakai, the motivation being that, because Ishida already looks to generate an elliptical beam using cylindrical lenses as discussed above, using a laser diode with a known elliptical beam profile that can be rotated as desired taught by Sakai (see the next to last paragraph of page 8) in place of the laser emitter of Ishida would be a simple substitution of one light source for another for the benefit of simplifying operation of the Ishida device, as the cylindrical lenses of Ishida would not be required if a laser diode is used to generate an elliptical beam profile.
As for claim 2, Ishida inherently teaches that the first and third beam diameters are equal and the second and fourth beam diameters are equal (the light is elongated by lenses 12 and 13 prior to the light being split by beam splitter 9, which simply divides the team in two, so the first and third beam diameters must be equal, and the second and fourth beam diameters must be equal as well).  In the alternative, because the combined device would include a laser diode that has an elliptical beam profile, the use of the laser diode of Sakai in combination with Ishida would inherently meet the limitation.
As for claim 3, Ishida discloses the claimed invention as set forth above regarding claim 1, but while Ishida discloses that the first and second split beams intersect at an angle ϕ (see Fig. 1a and the Ishida abstract), Ishida fails to disclose that this angle is less than 60 degrees.
	As Ishida discloses that the first and second spit beams intersect at that angle ϕ, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the intersection angle of Ishida to be less than 60 degrees, the motivation being that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Setting the angle at less than 60 degrees will still allow for creation of the measurement volume needed for detection of the Doppler frequency induced by motion of the object (see Fig. 1c) being measured so that the velocity can be calculated by the equation found in paragraph 0003, this equation being dependent on the intersection angle.
As for claim 4, the combination of Ishida and Sakai, as discussed above regarding claim 1, teaches a light source that is a laser diode.  As a laser diode has an elliptical beam profile (see the first full paragraph of page 2), this means that the emitted laser beam comprises a fifth beam diameter and a sixth beam diameter, with the fifth beam diameter being greater than the sixth beam diameter due to the elliptical shape of the beam profile.  Passing this emitted laser beam through a cylindrical lens 12, 13 as disclosed by Ishida will increase one of these beam diameters (see paragraph 0018 of Ishida).
As for claim 5, Ishida teaches that the first and third beam diameters are at least three times greater than the second and fourth beam diameters (see paragraph 0018 – the laser light will have a width of 8 mm and a length of 2 mm once it passes through lenses 12 and 13). 
As for claim 6, Ishida discloses a processor, a memory, and instructions stored on the memory (these elements would be inherent features of the measuring unit disclosed in paragraph 0021) configured to cause the system to calculate a velocity of an object moving through the intersecting area (see paragraph 0021 – the measuring unit takes a Doppler signal output from optical sensor 2 and amplified by amplifier 20 and determines the traveling speed of the object being measured).
As for claim 7, Ishida discloses that the calculated velocity is in a direction orthogonal to the first and third beam diameters (see Figs. 1a and 1c).
	As for claim 8, Ishida discloses the claimed invention as set forth above regarding claim 6, but fails to disclose that the object comprises a cord, wire, rod, or a flat sheet of paper or plastic.  However, the examiner notes that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ F.2d 1647 (1987).  Therefore, as Ishida discloses the device for measuring the velocity of an object, Ishida’s device is capable of measuring the velocity of the objects set forth by the instant claim.
Regarding claim 9, Ishida (Figs. 1a-c) discloses a laser interferometry system comprising: a laser emitter 5 configured to emit a laser beam (see paragraph 0020); a beam splitter 9 configured to split the emitted laser beam into a first split beam directed towards a single deflector 10 and a second split beam (see Fig. 1a), wherein the first split beam comprises a first beam diameter and a second beam diameter, the first beam diameter being greater than the second beam diameter (see paragraph 0018, which teaches that light from laser 5 will pass through cylindrical lenses 12, 13, which will generate light having an elliptical shape, meaning the beam has light of a first diameter which is greater than a second diameter; see also paragraph 0020, which shows that when light is split by beam splitter 9, it will generate the first split beam), and the second split beam comprises a third beam diameter and a fourth beam diameter, the third split beam diameter being greater than the fourth beam diameter (see paragraph 0018, which teaches that light from laser 5 will pass through cylindrical lenses 12, 13, which will generate light having an elliptical shape, meaning the beam has light of a first diameter which is greater than a second diameter; see also paragraph 0020, which shows that when light is split by beam splitter 9, it will generate the second split beam); and the single deflector configured to deflect the first split beam to intersect with the second split beam (see Fig. 1 and paragraph 0020).
Ishida, however, fails to disclose that the laser emitter is a rotated laser diode having a rotated laser beam profile, and that the emitted laser beam comprises a fifth and sixth beam diameter, the fifth beam diameter being greater than the sixth beam diameter, and at least one of the fifth or sixth beam diameters are increased by passing the emitted laser beam through a cylindrical lens.
Sakai discloses a device for measuring characteristics of light.  This device can be employed as an interferometer (see the second full paragraph of page 9 of the provided English translation).  Here, light source 2 (see Fig. 1) is a laser diode (see the last paragraph of page 4) that can be rotated about an optical axis so that the pattern of light emitted from the diode has a desired outcome (see the next to last paragraph of page 8).  Because the light intensity distribution of the laser diode is known to be elliptical (see the first full paragraph of page 2), this means that when the laser diode of Sakai is rotated, the laser beam profile is also rotated.  Because the beam is elliptical, this means that the emitted laser beam comprises a fifth beam diameter and a sixth beam diameter, with the fifth beam diameter being greater than the sixth beam diameter due to the elliptical shape of the beam profile.  Passing this emitted laser beam through a cylindrical lens 12, 13 as disclosed by Ishida above will increase one of these beam diameters (see paragraph 0018 of Ishida).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the laser emitter of Ishida with the rotatable laser diode of Sakai, the motivation being that, because Ishida already looks to generate an elliptical beam using cylindrical lenses as discussed above, using a laser diode with a known elliptical beam profile that can be rotated as desired taught by Sakai (see the next to last paragraph of page 8) in place of the laser emitter of Ishida would be a simple substitution of one light source for another for the benefit of simplifying operation of the Ishida device, as the cylindrical lenses of Ishida would only need to be used to expand one of the beam diameters of light from the light source rather than being used to convert a circular light profile to an elliptical light profile.
	As for claim 10, Ishida teaches the first beam diameter and the third beam diameter are parallel (see Figs. 1a and 1c – given the reflection of the first split beam off beam splitter 9 and the single deflector 10, the first beam diameter and the third beam diameters will be parallel when they reach the object being measured).
As for claim 11, Ishida inherently teaches that the first and third beam diameters are equal and the second and fourth beam diameters are equal (the light is elongated by lenses 12 and 13 prior to the light being split by beam splitter 9, which simply divides the team in two, so the first and third beam diameters must be equal, and the second and fourth beam diameters must be equal as well).
As for claim 12, the combined invention discloses the claimed invention as set forth above regarding claim 9, but while Ishida discloses that the first and second split beams intersect at an angle ϕ (see Fig. 1a and the Ishida abstract), the combined device fails to disclose that this angle is less than 60 degrees.
As Ishida discloses that the first and second spit beams intersect at that angle ϕ, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the intersection angle of the combined device to be less than 60 degrees, the motivation being that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Setting the angle at less than 60 degrees will still allow for creation of the measurement volume needed for detection of the Doppler frequency induced by motion of the object (see Fig. 1c of Ishida) being measured so that the velocity can be calculated by the equation found in paragraph 0003, this equation being dependent on the intersection angle.
As for claim 13, Ishida teaches that the first and third beam diameters are at least three times greater than the second and fourth beam diameters (see paragraph 0018 – the laser light will have a width of 8 mm and a length of 2 mm once it passes through lenses 12 and 13). 
As for claim 14, Ishida discloses a processor, a memory, and instructions stored on the memory (these elements would be inherent features of the measuring unit disclosed in paragraph 0021) configured to cause the system to calculate a velocity of an object moving through the intersecting area (see paragraph 0021 – the measuring unit takes a Doppler signal output from optical sensor 2 and amplified by amplifier 20 and determines the traveling speed of the object being measured).
As for claim 15, Ishida discloses that the calculated velocity is in a direction orthogonal to the first and third beam diameters (see Figs. 1a and 1c).
	As for claim 16, the combined device discloses the claimed invention as set forth above regarding claim 14, but fails to disclose that the object comprises a cord, wire, rod, or a flat sheet of paper or plastic.  However, the examiner notes that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ F.2d 1647 (1987).  Therefore, as the combined device discloses the device for measuring the velocity of an object, the combined device is capable of measuring the velocity of the objects set forth by the instant claim.
	Regarding claim 17, Ishida (Figs. 1a-1c) discloses a laser interferometry system comprising: a laser emitter 5 configured to emit a laser beam (see paragraph 0020); a beam splitter 9 configured to split the emitted laser beam into a first split beam directed towards a single deflector 10 and a second split beam (see Fig. 1a), wherein the first split beam comprises a first beam diameter and a second beam diameter, the first beam diameter being greater than the second beam diameter (see paragraph 0018, which teaches that light from laser 5 will pass through cylindrical lenses 12, 13, which will generate light having an elliptical shape, meaning the beam has light of a first diameter which is greater than a second diameter; see also paragraph 0020, which shows that when light is split by beam splitter 9, it will generate the first split beam), and the second split beam comprises a third beam diameter and a fourth beam diameter, the third split beam diameter being greater than the fourth beam diameter (see paragraph 0018, which teaches that light from laser 5 will pass through cylindrical lenses 12, 13, which will generate light having an elliptical shape, meaning the beam has light of a first diameter which is greater than a second diameter; see also paragraph 0020, which shows that when light is split by beam splitter 9, it will generate the second split beam); and the single deflector configured to deflect the first split beam to intersect with the second split beam (see Fig. 1a and paragraph 0020), wherein the first split beam and the second split beam intersect at an angle ϕ (see Fig. 1a).
Ishida, however, fails to disclose that the laser emitter is a rotated laser diode having a rotated laser beam profile, and that the first and second split beams intersect at an angle of less than 60 degrees.
Regarding the rotated laser diode, Sakai discloses a device for measuring characteristics of light.  This device can be employed as an interferometer (see the second full paragraph of page 9 of the provided English translation).  Here, light source 2 (see Fig. 1) is a laser diode (see the last paragraph of page 4) that can be rotated about an optical axis so that the pattern of light emitted from the diode has a desired outcome (see the next to last paragraph of page 8).  Because the light intensity distribution of the laser diode is known to be elliptical (see the first full paragraph of page 2), this means that when the laser diode of Sakai is rotated, the laser beam profile is also rotated.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the laser emitter of Ishida with the rotatable laser diode of Sakai, the motivation being that, because Ishida already looks to generate an elliptical beam using cylindrical lenses as discussed above, using a laser diode with a known elliptical beam profile that can be rotated as desired taught by Sakai (see the next to last paragraph of page 8) in place of the laser emitter of Ishida would be a simple substitution of one light source for another for the benefit of simplifying operation of the Ishida device, as the cylindrical lenses of Ishida would not be required if a laser diode is used to generate an elliptical beam profile.
	Regarding the intersection angle, Ishida discloses that the first and second spit beams intersect at that angle ϕ, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the intersection angle of Ishida to be less than 60 degrees, the motivation being that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Setting the angle at less than 60 degrees will still allow for creation of the measurement volume needed for detection of the Doppler frequency induced by motion of the object (see Fig. 1c) being measured so that the velocity can be calculated by the equation found in paragraph 0003, this equation being dependent on the intersection angle.
As for claim 18, Ishida inherently teaches that the first and third beam diameters are equal and the second and fourth beam diameters are equal (the light is elongated by lenses 12 and 13 prior to the light being split by beam splitter 9, which simply divides the team in two, so the first and third beam diameters must be equal, and the second and fourth beam diameters must be equal as well).
As for claim 19, Ishida, discloses the claimed invention as set forth above regarding claim 17, but fails to disclose that the first and second split beams intersect at an angle of less than 20 degrees.
	Similar to the arguments set forth above regarding claim 17, Ishida does disclose, however, first split beam and the second split beam intersect at an angle ϕ (see Fig. 1a).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the intersection angle of Ishida to be less than 20 degrees, the motivation being that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Setting the angle at less than 20 degrees will still allow for creation of the measurement volume needed for detection of the Doppler frequency induced by motion of the object (see Fig. 1c) being measured so that the velocity can be calculated by the equation found in paragraph 0003, this equation being dependent on the intersection angle.
As for claim 20, Ishida teaches the first beam diameter and the third beam diameter are parallel (see Figs. 1a and 1c – given the reflection of the first split beam off beam splitter 9 and the single deflector 10, the first beam diameter and the third beam diameters will be parallel when they reach the object being measured).
As for claim 21, the combination of Ishida and Sakai, as discussed above regarding claim 17, teaches a light source that is a laser diode.  As a laser diode has an elliptical beam profile (see the first full paragraph of page 2), this means that the emitted laser beam comprises a fifth beam diameter and a sixth beam diameter, with the fifth beam diameter being greater than the sixth beam diameter due to the elliptical shape of the beam profile.  Passing this emitted laser beam through a cylindrical lens 12, 13 as disclosed by Ishida will increase one of these beam diameters (see paragraph 0018 of Ishida).
As for claim 22, Ishida teaches that the first and third beam diameters are at least three times greater than the second and fourth beam diameters (see paragraph 0018 – the laser light will have a width of 8 mm and a length of 2 mm once it passes through lenses 12 and 13). 
As for claim 23, Ishida discloses a processor, a memory, and instructions stored on the memory (these elements would be inherent features of the measuring unit disclosed in paragraph 0021) configured to cause the system to calculate a velocity of an object moving through the intersecting area (see paragraph 0021 – the measuring unit takes a Doppler signal output from optical sensor 2 and amplified by amplifier 20 and determines the traveling speed of the object being measured).
As for claim 24, Ishida discloses that the calculated velocity is in a direction orthogonal to the first and third beam diameters (see Figs. 1a and 1c).
	As for claim 25, Ishida discloses the claimed invention as set forth above regarding claim 23, but fails to disclose that the object comprises a cord, wire, rod, or a flat sheet of paper or plastic.  However, the examiner notes that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ F.2d 1647 (1987).  Therefore, as Ishida discloses the device for measuring the velocity of an object, Ishida’s device is capable of measuring the velocity of the objects set forth by the instant claim.
	As for claim 26, Ishida discloses that beam splitter 9 is a single beam splitter, as there is no indication to the contrary in the reference.  While Ishida discloses an additional beam splitter 7, this is clearly indicated as a deflecting beam splitter for preventing return light (see paragraph 0002 and 0016 as an example), and this beam splitter has no function tied to splitting the emitted laser beam.
As for claim 27, Ishida discloses, in paragraph 0023, that as long as the area can be reduced to a desired area, only one cylindrical lens needs to be used.
As for claim 28, Ishida discloses that beam splitter 9 is a single beam splitter, as there is no indication to the contrary in the reference.  While Ishida discloses an additional beam splitter 7, this is clearly indicated as a deflecting beam splitter for preventing return light (see paragraph 0002 and 0016 as an example), and this beam splitter has no function tied to splitting the emitted laser beam.  Additionally, Ishida discloses, in paragraph 0023, that as long as the area can be reduced to a desired area, only one cylindrical lens needs to be used.
As for claim 29, the combination of Ishida and Sakai disclose the claimed invention as set forth above regarding claim 1, but fails to disclose that the laser beam profile is expanded from 1.5 to 10 times its initial length.  However, the examiner notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  In the instant case, because the combined device of Ishida and Sakai already discloses an elliptical beam profile when the light is emitted as discussed above regarding claim 1, expanding the beam profile from 1.5 to 10 times its initial length is a matter of selecting an appropriate cylindrical lens for the task.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to expand the laser beam profile in the combined device to be 1.5 to 10 times its initial length, the motivation being that expanding the beam profile in such a way will increase the energy density of the beam (see paragraph 0018 of Ishida), allowing for a more energy dense beam profile to reach the object being measured.
As for claim 30, Ishida discloses that the laser beam profile is expanded in a single dimension (see paragraph 0018).
As for claim 31, the combined device of Ishida and Sakai discloses the claimed invention as set forth above regarding claim 1, but fails to disclose expanding the laser beam profile in more than one dimension.  However, the examiner notes that Ishida discloses a pair of cylindrical lenses 12, 13.  Assuming that one of the lenses is rotated to be perpendicular to the other lens, light passing through both lenses would be expanded in more than one dimension.  Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to expand the laser beam profile in more than one dimension in the combined device, the motivation being that, so long as the overall area of the beam remains within a desired area (see paragraph 0023 of Ishida), expanding the beam profile in more than one dimension will not impact the functionality of the device in any unintended way. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pat. 10,156,432 to Schmeider teaches an interferometer where light source assembly 12 can include a laser diode that can be rotated as necessary (see Col. 7, lines 43-55).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        December 1, 2022